Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-20-00132-CV

                          ESCONDIDO RESOURCES II, LLC,
                                   Appellant

                                             v.

                            LAS TINAJAS MINERALS, LTD.,
                                      Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVI-000015-D2
                       Honorable Monica Z. Notzon, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s motion to dismiss is AFFIRMED. Costs of this appeal are taxed against appellant.

       SIGNED December 30, 2020.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice